FILED
                            NOT FOR PUBLICATION                             AUG 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-30093

               Plaintiff-Appellee,               D.C. No. 4:01-cr-00099-SEH

 v.
                                                 MEMORANDUM*
SHAWN RODRIGUEZ,

               Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Shawn Rodriguez appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Rodriguez’s
request for oral argument, set forth in his reply brief, is denied.
      Rodriguez argues that the district court erred by failing to account for his

post-sentencing rehabilitative efforts and instead denying his § 3582(c)(2) motion

based exclusively on his criminal and post-sentencing disciplinary history. We

review for an abuse of discretion. See United States v. Dunn, 728 F.3d 1151, 1555

(9th Cir. 2013). Considering the 18 U.S.C. § 3553(a) sentencing factors and the

totality of the circumstances, including Rodriguez’s in-custody disciplinary record,

the district court did not abuse its discretion. See id. at 1159 (“While reasonable

jurists might disagree as to whether [defendant’s] positive factors warranted a

reduced sentence, mere disagreement does not amount to an abuse of discretion.”).

      In light of this holding, we decline to address Rodriguez’s argument that the

district court should have calculated the amended Guidelines range based on a

lower drug quantity.

      AFFIRMED.




                                          2                                    15-30093